FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                   UNITED STATES COURT OF APPEALS March 16, 2021
                                                              Christopher M. Wolpert
                                 TENTH CIRCUIT                    Clerk of Court



ALVIN PARKER,

       Petitioner - Appellant,
                                                        No. 20-5107
v.                                          (D.C. No. 4:20-CV-00125-GKF-JFJ)
                                                        (N.D. Okla.)
SCOTT CROW, Director, Oklahoma
Department of Corrections,

       Respondent - Appellee.


                      ORDER DENYING CERTIFICATE
                          OF APPEALABILITY


Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.



      Alvin Parker, an Oklahoma state prisoner proceeding pro se, seeks to

appeal the district court’s denial of his “motion to vacate void judgment” and his

subsequent motion for reconsideration. The judgment Parker sought to vacate

was an order entered by the district court on May 18, 2020, denying, as time-

barred and successive, Parker’s 28 U.S.C. § 2241 challenge to the execution of

his 199-year Oklahoma sentence for second-degree murder after a former felony

conviction. See Parker v. Crow, 822 F. App’x 716 (10th Cir. 2020) (denying

Parker a certificate of appealability (“COA”) because his § 2241 petition did not
identify a non-frivolous federal constitutional claim). The matter is before this

court on Parker’s request for a COA. See 28 U.S.C. § 2253(c)(1)(A) (providing

no appeal may be taken from a “final order in a habeas corpus proceeding in

which the detention complained of arises out of process issued by a State court”

unless the petitioner first obtains a COA); Montez v. McKinna, 208 F.3d 862, 869

(10th Cir. 2000) (holding § 2253(c)(1)(A) applies when a state habeas petitioner

is proceeding under § 2241). Because Parker has not made a “substantial showing

of the denial of a constitutional right,” this court denies his request for a COA

and dismisses this appeal. 28 U.S.C. § 2253(c)(2).

      A COA may issue if Parker “has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this showing, he

must demonstrate “reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or . . . the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quotation omitted). Parker has

failed to make the requisite showing. Indeed, as noted by the district court in its

May 18, 2020 order, this court has repeatedly rejected as meritless Parker’s

assertion that Oklahoma’s Truth In Sentencing Act granted him some type of

constitutionally protected vested right. Parker, 822 F. App’x at 719 (“We have

repeatedly explained that the definition of life imprisonment Parker cites never


                                         -2-
became law, because the Oklahoma legislature repealed the Act before its

effective date. So we have held that the Act did not create any federal

constitutional claims for those seeking habeas relief.” (quotation and citations

omitted)); see id. (collecting cases from over the last twenty years so holding).

Thus, this court has already rejected on the merits the very argument underlying

Parker’s motions to vacate and for reconsideration. Thus, this court DENIES

Parker’s request for a COA and DISMISSES this appeal. Furthermore, because

Parker has failed to advance a “reasoned, nonfrivolous argument on the law and

facts,” Watkins v. Leyba, 543 F.3d 624, 627 (10th Cir. 2008), this court also

DENIES his request to proceed on appeal in forma pauperis. Parker is, therefore,

ordered to immediately remit any unpaid portion of the appellate filing fee in this

appeal. Parker’s motion to incorporate record on prior appeal is GRANTED.

His motion to expedite is DENIED AS MOOT.



                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -3-